12/22/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0624


                            Nos. DA 21-0624

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

KENNETH WAYNE DALY,

           Defendant and Appellant.

_______________________________________________________________
                                ORDER

     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including February 12, 2023, within which to prepare,

file, and serve Appellant’s opening brief on appeal in this matter.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                   December 22 2022